Citation Nr: 0712955	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active service from April 1951 to January 
1953 and from October 1954 to August 1958.  Service personnel 
records in the veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 
2002).

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action, which, in pertinent part, 
denied service connection for hypertension and granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  The veteran filed a notice of disagreement 
(NOD) in January 2004, and the RO issued a statement of the 
case (SOC) in August 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2004.  By way of this VA Form 9, the 
veteran specifically limited his appeal to the single issue 
of entitlement to service connection for hypertension.

On December 6, 2006, the veteran presented testimony on the 
appealed matter before the undersigned Acting Veterans Law 
Judge sitting in Montgomery, Alabama; a transcript of the 
hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for hypertension 
is warranted.

Service medical records do not show any treatment or 
diagnosis of hypertension during active service.  Evidence of 
record also does not show that the veteran had high blood 
pressure or a diagnosis of hypertension until many years 
after separation from service.  The veteran reported symptoms 
of PTSD since the 1970s.  Private treatment records dated 
from March 1999 to September 2003, VA outpatient treatment 
records dated in 2003, and a November 2003 VA hypertension 
examination report, all reveal that the veteran has a current 
diagnosis of hypertension.  

The veteran asserts that his service-connected psychiatric 
disability of PTSD is related to or contributes to his 
claimed hypertension.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
As an initial matter, the Board notes that the RO's prior 
adjudications of the veteran's claim did not include 
consideration the theory of entitlement to service connection 
for hypertension as secondary to PTSD.    

While the veteran has a diagnosis of hypertension, no medical 
professional has commented as to the likelihood that the 
veteran's condition is due to or aggravated by his service-
connected PTSD.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the Board notes that competent medical evidence of record 
does not adequately address the medical question of whether 
the veteran's cardiovascular disability of hypertension was 
caused by or aggravated by his service-connected disability 
of PTSD.  As such, an examination is in order to obtain an 
opinion as to the likelihood that the veteran's service-
connected PTSD (as opposed to other factors which can lead to 
hypertension) caused or aggravated his hypertension.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo any further examination, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one- year VCAA notice period).  In so doing, the 
veteran should be apprised of all laws and regulations 
relating to his claim for service connection for hypertension 
based on the theory that such condition was due to or 
aggravated by service-connected PTSD.  Additionally, the RO 
should request that the veteran furnish all pertinent 
evidence in his possession, and ensure compliance with the 
notice requirements of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran 
and his representative a letter 
informing them of the pertinent 
regulations and provisions pertaining 
to claims for secondary service 
connection.  The letter should include 
a summary of the pertinent evidence 
currently of record, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  
The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should request that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the service connection claim discussed 
above.  The RO should also ensure that 
its letter meets the requirements of 
the recent decision in Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the veteran should be 
afforded a VA cardiovascular 
examination to ascertain whether he has 
hypertension, and if so, whether it is 
at least as likely as not that such 
disorder: (a) had its onset during 
service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service, (including to 
service-connected PTSD symptomatology 
or medication taken for service-
connected PTSD).  The veteran's claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  

If hypertension is found to have been 
caused or exacerbated by PTSD, the 
examiner should identify, to the extent 
possible, the extent to which the 
hypertension was impacted by the PTSD 
symptomatology.  The examiner must 
discuss the known risk factors for 
hypertension, what role they play in 
the veteran's case, and why his PTSD is 
at least as likely as not caused or 
aggravated his hypertension.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should then readjudicate the 
claim for service connection for 
hypertension, with consideration as to 
whether the veteran's hypertension was 
secondary to (either caused by or 
aggravated by) his service-connected PTSD 
disability.  If the claim remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


